Title: To James Madison from Elias Vanderhorst, 1 December 1808
From: Vanderhorst, Elias
To: Madison, James



Sir
Bristol Decr. 1st. 1808.

On the other side is a duplicate of my last Letter to you of the 22d. Ulto. P the British Ship Jarrett, Capt. Lund, Via Baltimore, since which I have not been honored with any of your favors, nor has any thing particularly Interesting occurred subsequently thereto, except what may be found in the enclosed News-papers, which however contain also a great deal of what has no foundation in truth, as usual.  You will likewise be pleased to receive herewith the last report of the Bristol Infirmary for the year 1807 which has been but Just published.  The last London Price Currt. also accompanies them.  In respect to Affairs on the Continent my opinion, as to the final result of them, remains unaltered, and I am very doubtful whether the much complained of Convention of Cintra will be the worst, that this eventful Year will furnish.  The present month, in particular, I think, will in all probability, from what is now passing, teem with those of uncommon Interest & magnitude.  God grant that they may be productive of what every Person of humanity must so much wish, a genl. Peace, but of an event so desirable, I confess, from what I see & Know, I have no very sanguine expectation.  I have the Honor to remain with all possible respect, Your most Obt. & most Hbl. Servt.

Elias Vanderhorst

